DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to methods for tailoring an immune therapy treatment for a cancer patient comprising determining the level of checkpoint markers and correlating the expression levels of the transcriptome markers with the presence or activity of immune competent cells to thereby select a tumor treatment for the patient, classified in C12Q 1/6886.

II. Claims 11-17, drawn to methods for priming a patient with an epigenetic priming therapy prior to immune therapy comprising quantifying expression levels of somatic-specific single nucleotide variants (SNVs), predicting MHC1 binding affinity for neoepitope peptides based on the SNVs to identify silenced neoepitopes, and administering an epigenetic priming therapy prior to immune therapy to those patients identified as having silenced epitopes, classified in A61O 35/00. 

III. Claims 18-20, drawn to methods for predicting an effective cancer therapy for a patient, comprising whole genome and transcriptome data to detect expressed neoantigens and checkpoint markers, predicting that a checkpoint therapy is effective when the detected neoantigens are predicted to bind to MHC and based on expressed checkpoint markers, predicting that a DNA hypomethylating agent and a checkpoint therapy is effective if neoantigens are predicted to bind to MHC but binding is suppressed by methylation or predicting that a combination of a HDAC inhibitor and a checkpoint therapy is effective when neoantigens that binding to MHC are detected but binding is suppressed by heterochromatin modeling, classified in C12Q 1/6886.  


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can require performing different method steps, and have different objectives and different outcomes. The inventions thereby have a different mode of operation, function and effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Further Election Applicable to Invention I
5.       Regarding Invention I, this application contains claims directed to the following patentably distinct species of the claimed invention:
The species are PDL1, PDL2, CTLA4, IDOl, LAG3, and TIM3, and combinations thereof.
The species are independent or distinct because the methods require detecting different genes having different nucleotide sequences and different expression patterns, and encode for proteins having different amino acid sequences and different functional activities and effects. A reference teaching a method that selects a therapy for a cancer patient based on the expression of PDL1, for example, would not necessarily anticipate or render obvious a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
For example, Applicant may elect PDL1 OR Applicant may elect the combination of PDL1 and PDL2 OR Applicant may elect the combination of each of PDL1, PDL2 and TIM3, etc. 
Note that if the claims of inventions II or III are amended to recite specific genes or proteins, these claims will also be subjected to a requirement to elect a particular gene or a combination of genes. 
6. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the speciees are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
7. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634